895 F.2d 1414
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ERNST ENTERPRISES, INC., Respondent.
No. 89-5001.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1990.

1
Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and LAWRENCE P. ZATKOFF, District Judge.

CONSENT JUDGMENT

2
The National Labor Relations Board, having on January 3, 1989, applied to this Court for enforcement of its order issued on June 30, 1988, against the Respondent, Ernst Enterprises, Inc., Dayton, Ohio, its officers, agents, successors, and assigns, and on February 13, 1989, having filed with this Court a certified list constituting the full transcript of the entire record of the proceedings had before the Board in this matter and known upon its records as Case No. 9-CA-23593, and the Respondent and the Board having advised this Court of their desire to dispose of this matter by entry of a judgment enforcing the Board's order,


3
IT IS HEREBY ORDERED AND ADJUDGED by the Court that the Respondent, Ernst Enterprises, Inc., Dayton, Ohio, its officers, agents, successors, and assigns, abide by and perform the directions of the Board in said order contained.